DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-11, 14-15 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiley (US 2019/0069015) in view of Kumar (US 2009/0199230).
Regarding claim 1, 9, Kiley discloses An electronic device comprising:
a display ([0003, 0012, 0015, 0018]);
a communication circuit;

a memory operatively connected with the processor,
wherein the memory stores instructions that, when executed, cause the processor to:
obtain a content list including information on a plurality of contents from an external server by using the communication circuit([003, 0012, 0015, 0018] List of contents in Youtube, Netflix, are received from an external server when using the streaming app on the phone);
transmit information on the selected at least one content to the external electronic device in order to cause the external electronic device to play the selected at least one content through a short-range wireless network by using the communication circuit([003, 0012, 0015, 0018] select a content from the streaming app and casts using the chromecast and the tv).
Kiley does not specifically disclose select at least one content from the content list based on at least one of a user state, a content type, or an external electronic device state; and
However, Kumar discloses select at least one content from the content list based on at least one of a user state, a content type, or an external electronic device state ([0178] type of content being video clips of soccer matches up to 50 minutes).  It would have been obvious to incorporate the content type of Kumar into the system of Kiley in order to allow a user to select content that they prefer.
Regarding claim 2, 10, Kiley in view of Kumar discloses wherein the user state includes viewing available time information of a user or schedule information of the user, and
when executed, the instructions cause the processor to select at least one content corresponding to a playback time determined based on the viewing available time information or the schedule information of the user, from among a plurality of contents in the content List ([0178] of Kumar).
	Regarding claim 3, 11, Kiley in view of Kumar discloses wherein when executed, the instructions cause the processor to select at least one content corresponding to the content type from among the plurality of contents in the content list, and the content type includes at least one of a content genre, a content quality, or a recommended age for content viewing ([0178] of Kumar).
	Regarding claim 6, 14, Kiley in view of Kumar discloses wherein when executed, the instructions cause the processor to display, on the display, a user interface displaying content information corresponding to the content list if the content list is obtained ([0003,0012,0015,0018] of Kiley).
	Regarding claim 7, 15, Kiley in view of Kumar discloses wherein when executed, the instructions cause the processor to: display, on the display, a user interface providing the information on the at least one content 1f the at least one content is selected; and
transmit the information on the selected at least one content to the external electronic device if a user input to the user interface is received ([0003,0012,0015,0018] of Kiley).
Regarding claim 8, Kiley in view of Kumar discloses wherein the information on the selected at least one content includes an access address of each of the selected at least one content ([0003,0012,0015,0018] of Kiley).



	
Claims 4, 12 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiley (US 2019/0069015) in view of Kumar (US 2009/0199230) in view of Pontual (US 2011/0289522).
Regarding claim 4, 12, Kiley in view of Kumar does not specifically disclose wherein the external electronic device state includes viewing reservation information of the external electronic device, and when executed, the instructions cause the processor to:
determine a playback time based on a time left until a start of a broadcast program reserved based on the viewing reservation information; and select at least one content corresponding to the determined playback time, from among the plurality of contents in the content list.
	However, Pontual discloses wherein the external electronic device state includes viewing reservation information of the external electronic device, and when executed, the 
select at least one content corresponding to the determined playback time, from among the plurality of contents in the content list ([0119].  It would have been obvious to incorporate Pontual into the system of Kiley in view of Kumar in order to prevent conflicts in video selection.
	

Claims 5, 13 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiley (US 2019/0069015) in view of Kumar (US 2009/0199230) in view of Wickramasuriya (US 2015/0073924).
Regarding claim 5, 13, Kiley in view of Kumar does not specifically disclose wherein the external electronic device state includes current viewing channel information of the external electronic device, and when executed, the instructions cause the processor to:
obtain broadcast programming information corresponding to the current channel information by using the current viewing channel information; determine an advertisement time based on the obtained broadcast programming information; and select at least one content corresponding to the determined advertisement time, from among the plurality of
contents in the content list.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL HYUN HONG whose telephone number is (571)270-1553. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571)272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MICHAEL H HONG/Primary Examiner, Art Unit 2426